DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 3/20/2022.
Claims 7 and 15 are cancelled.
Claims 1-6, 8-14, and 16-20 are pending.
Claims 8 and 16 are rejected under 35 U.S.C. 112(b).
Claims 1, 3-6, 8, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent Pub 2020/0322159).
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2020/0322159), in view of Shetty et al. (US Patent Pub 2014/0149794).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites “reconstruct the previous global hash value … and verify that the reconstructed global hash value matches the previous global hash value.”  It is unclear which “global hash value” instances are being referenced.  First, “the previous global hash value” is reconstructed.  Then a “reconstructed global hash value” is verified against a “previously global hash value”.  Based on the logic of the claim limitations, it seems the reconstruction is of a global hash value based on the sequence of local hash values and verifying it against the previous global hash value.  Clarification is required.
Claim 16 is rejected for the same reasons as claim 8.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 8, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US Patent Pub 2020/0322159) (Xu).
In regards to claim 1, Xu discloses an apparatus comprising:
a.	a storage configured to store data within a plurality of shards of a database (Xu at para. 0097)1; and
b.	a hardware processor (Xu at para. 0223) configured to receive a request associated with an object stored in the database (Xu at paras. 0114, 0125)2, identify a subset of shards within the plurality of shards where the object is stored based on an identifier of the object (Xu at paras. 0116, 0159, 0161 (Algorithm 3), 0163)3, generate a sequence of local hash values of the subset of shards based on respective object content stored locally within the subset of shards, convert the sequence of local hash values from the subset of shards into a global hash value for the object (Xu at paras. 0097-101)4; and
c.	verifying a validity of the object based on the global hash value and a previous global hash value for the object in the database.  Xu at paras. 0125, 0130-131.5
Xu does not expressly disclose storing an identifier of the object paired with the global hash value in the database.
Shetty discloses a distributed object storage infrastructure where the object database is shared into a plurality of shards, each including a plurality of object records.  Each of the records includes a unique shard identifier.  Shetty at para. 0011.  Shetty further discloses storing a Universally Unique Identifier (UUID) associated with the stored object that uniquely identifies the shard and the object stored in the shard.  Shetty at para. 0013.
Xu and Shetty are analogous art because they are both directed to the same field of endeavor of storing data objects in sharded databases.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the feature of storing an identifier of the object paired with the global hash value in the database, as disclosed by Shetty.
The motivation for doing so would have been to facilitate rapid retrieval of the object.  Shetty at para. 0078.  

In regards to claim 3, Xu discloses the apparatus of claim 1, wherein the hardware processor is configured to generate a hash tree for a shard among the subset of shards based on a local object content stored within the shard, and determine a root hash of the hash tree as a hash value for the shard.  Xu at Fig. 4; paras. 0097-101, 0159.6
In regards to claim 4, Xu discloses the apparatus of claim 3, wherein a storage format of the shard comprises one of a log-structured merge tree and a b-tree.  Xu at paras. 0097-101.7
In regards to claim 5, Xu discloses the apparatus of claim 3, wherein the hardware processor is configured to hash a plurality of objects stored in the shard, and assign the plurality of hashed objects to a plurality of leaf nodes of the hash tree, respectively.  Xu at paras. 0097-101.8
In regards to claim 6, Xu discloses the apparatus of claim 1, wherein the hardware processor is configured to assign the sequence of local hash values to leaf nodes of a Merkle tree, respectively, and determine a root hash value of the Merkle tree as the global hash value for the database.  Xu at paras. 0097-101.9
In regards to claim 8, Xu discloses the apparatus of claim 1, wherein the hardware processor is configured to reconstruct the previous global hash value based on the sequence of local hash values of the subset of shards, and verify that the reconstructed global hash value matches the previous global hash value.  Xu at para. 0125.10

In regards to claim 9, Xu discloses a method comprising:
a.	storing data within a plurality of shards of a database (Xu at para. 0097)11;
b.	receiving a request associated with an object stored in the database (Xu at paras. 0114, 0125)12; 
c.	identifying a subset of shards within the plurality of shards where the object is stored based on an identifier of the object (Xu at paras. 0116, 0159, 0161 (Algorithm 3), 0163)13;
d.	generating a sequence of local hash values of the subset of shards based on respective object content stored locally within the subset of shards (Xu at paras. 0097-101);
e.	converting the sequence of local hash values from the subset of shards into a global hash value for the object (Xu at paras. 0097-101)14; and
f.	verifying a validity of the object based on the global hash value and a previous global hash value for the object in the database.  Xu at paras. 0125, 0130-131.15
Claims 11-14 and 16 are essentially the same as claims 3-6 and 8, respectively, in the form of a method.  Therefore, they are rejected for the same reasons.
Claims 17-20 are essentially the same as claims 1, 3, 5, and 6, respectively, in the form of a non-transitory computer readable medium (Xu at para. 0225).  Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Patent Pub 2020/0322159) (Xu), in view of Shetty et al. (US Patent Pub 2014/0149794) (Shetty).
In regards to claim 2, Xu discloses the apparatus of claim 1, but does not expressly disclose wherein the storage is configured to store a copy of the object in each of the subset of shards of the database.  
Shetty discloses data objects are replicated (i.e., copies are stored) across the data storage devices, which include database instances that are sharded.  Shetty at para. 0065.16
Xu and Shetty are analogous art because they are both directed to the same field of endeavor of storing data objects in sharded databases.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Xu by adding the feature of wherein the storage is configured to store a copy of the object in each of the subset of shards of the database, as disclosed by Shetty.
The motivation for doing so would have been to facilitate recovery and rebuilding of corrupted objects.  Shetty at para. 0065.  

Claim 10 is essentially the same as claim 2 in the form of a method.  Therefore, it is rejected for the same reasons.
Response to Amendment
Specification
Applicant’s amendment to the title is acknowledged.  Consequently, objection to the specification is withdrawn.

Rejection of Claims 1-8 under 35 U.S.C 101
Applicant’s amendment to claims 1-8 is acknowledged.  Consequently, the rejection to claims 1-8 under 35 U.S.C. 101 is withdrawn.

Response to Arguments
Rejection of claims 1-20 under 35 U.S.C. 103
Claims 7 and 15 are cancelled rendering their rejections moot.
Applicant’s arguments in regards to the rejections to claims 1-6, 8-14, and 16-20 under 35 U.S.C. 103, have been fully considered but they are not persuasive.  
Examiner is required to give claim limitations their broadest reasonable interpretation in light of the specification.  However, limitations from the specification are not read into the claims.  MPEP 2111.
In regards to claim 1, Applicant alleges Xu in view of Shetty fails to disclose (1) “receive a request associated with an object stored in the database,” (2) “ identify a subset of shards among the plurality of shards where the object is stored based on an identifier of the object,” and (3) generate a sequence of local hash values of the subset of shards based on a respective object content stored locally within the subset of shards.”  Remarks at 7.  Applicant argues Xu fails to disclose verifying a validity of a data object stored on a subset of shards and receiving an identifier of such an object and identifying the subset of shards based on the identifier of the object and Shetty fails to cure the deficiencies.  Remarks at 8.  Examiner respectfully disagrees.
In regards to limitation (1),  Xu discloses receiving a request associated with an object stored in the database because, as Applicant admits, Xu discloses processing queries to the database storage system (i.e., receive a request), which stores objects (i.e., associated with an object stored in the database).  Xu at paras. 0114, 0125.  Therefore, Xu discloses limitation (1).
In regards to limitation (2), Xu discloses identifying a subset of partitions (i.e., shards) within the plurality of partitions (i.e., shards) of the database where the object is stored.  Xu at para. 0163.  The process of locating the subset of partitions utilizes the search key, which is a hash of an object (i.e., identifier of the object).  Xu at paras. 0116, 0159, 0161 (Algorithm 3).  For at least these reasons, Xu discloses limitation (2).
In regards to limitation (3), as set forth in the prior rejection, the leaf nodes in the B-tree disclosed in Xu correspond to the partitions (i.e., shards) of the database.  These partitions have hash values computed for them and are rolled up to generate a root hash for the root node of the B-tree for the particular partition (i.e., shard).  In other words, the root hash (i.e., global hash value) is generated based on the sequence of hashes generated in each intervening node in the tree, where each hash of each node in the path from the leaf node to the root are the “sequence of local hash values of the subset of shards based on a respective object content stored locally within the subset of shards.” Xu at paras. 0097-101.
For at least these reasons, Xu discloses limitations (1) through (3).  Applicant does not present additional arguments in regards to the remaining limitations of claim 1.  Therefore, Examiner asserts Xu discloses all the limitations of claim 1 and similarly claims 9 and 17.
In regards to claim 3, Applicant further alleges Xu in view of Shetty does not expressly disclose the step to “generate a hash tree for a shard among the subset of shards based on local object content stored within the shard, and determine a root hash of the hash tree as a hash value for the shard.”  Remarks at 8.  Applicant argues Xu only describes one tree while the claims require two, one for the subset of shards and a second for the local object stored in the shard.  Examiner respectfully disagrees.  Claim 1 does not require generation of any hash tree.  Dependent claim 3 requires generating the tree for the data object stored in a shard, which is the same tree disclosed by Xu.  For example, Xu shows in Fig. 4, a hash tree for data objects stored in different partitions (i.e., shards).  Xu at Fig. 4; para. 0159.
For at least these reasons, Xu discloses the limitations of claim 3 and similarly, claims 11 and 18.
Applicant does not present additional arguments with regards to the remaining claims.  Therefore, they remain rejected for at least the reasons explained above.  
New grounds of rejection are set forth above in view of Applicant’s amendments to the independent claims, which removes the limitation previously rejected by relying on Shetty.  The claims, as amended, are now rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu. 
Consequently, the rejection to claims 1-6, 8-14, and 16-20 under 35 U.S.C. 103 is withdrawn and claims 1-6, 8-14, and 16-20 are rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Sudia (US Patent Pub 2005/0114666) discloses a system and method for blocked tree authorization using a hash tree with leaf hashes that are combined to create a root hash.
Ahuja et al. (US Patent Pub 2013/024643) discloses a system and method for providing data protection in a network environment with the feature of verifying and object based on its signature.
Nolan et al. (US Patent Pub 2019/0349733) discloses a system and method for decentralized data storage that uses merkle trees and provides features for object verification.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        





/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        
	
	


    
        
            
        
            
    

    
        1 The database is partitioned (i.e., sharded) into a plurality of partitions to store data objects.  
        2 A query is received (i.e., receive a request) to query the database, which stores data objects (i.e., associated with an object stored in the database).
        3 Subset of partitions (i.e., shards) are identified within the plurality of partitions (i.e., shards) of the database where the object is stored.  The process of locating the subset of partitions utilizes the search key, which is a hash of an object (i.e., identifier of the object).  
        4 The leaf nodes of the b-tree correspond to the partitions (i.e., shards).  These partitions have hash values computed for them.  These hash values are rolled up to generate a root hash for the root node of the b-tree built over the partition (i.e., shard).
        5 Client can request verification of a result.  A signed root hash is provided and is compared to a reconstructed root hash using the result of the query.  Since a result of the query is returned, it is interpreted that the shards where the data objects are stored are identified in order to retrieve the data object, which are verified.
        6 Hash value is based on v (value of the data object), which is the local data object provided for storage in the partition. A root hash for the hash tree of the shard is based on this initial hash value.  
        7 Xu discloses using a b-tree.
        8 The leaf nodes correspond to the hashed data objects, which are stored in the partitions (i.e., shard).
        9 The tree used is a merkle b-tree (i.e., merkle tree).  As previously discussed, the hash values are generated for the leaf nodes and a root hash is generated from the leaf nodes.
        10 The root hash (i.e., global hash value) is reconstructed from the result (i.e., data object) and proof (i.e., root hash for the result).  If the reconstructed root hash matches the signed root hash (i.e., provided global hash value), then the result is verified.
        11 The database is partitioned (i.e., sharded) into a plurality of partitions to store data objects.  
        12 A query is received (i.e., receive a request) to query the database, which stores data objects (i.e., associated with an object stored in the database).
        13 Subset of partitions (i.e., shards) are identified within the plurality of partitions (i.e., shards) of the database where the object is stored.  The process of locating the subset of partitions utilizes the search key, which is a hash of an object (i.e., identifier of the object).  
        14 The leaf nodes of the b-tree correspond to the partitions (i.e., shards).  These partitions have hash values computed for them.  These hash values are rolled up to generate a root hash for the root node of the b-tree built over the partition (i.e., shard).
        15 Client can request verification of a result.  A signed root hash is provided and is compared to a reconstructed root hash using the result of the query.  Since a result of the query is returned, it is interpreted that the shards where the data objects are stored are identified in order to retrieve the data object, which are verified.
        16 Shetty discloses data objects are replicated (i.e., copies are stored) across the data storage devices, which include database instances that are sharded.